     Case 1:19-cv-02417 Document 1 Filed 08/26/19 USDC Colorado Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-CV-

CAROL A. ROSS,

        Plaintiff,

v.

DDR MCH WEST, LLC and SITE CENTERS CORP. f/k/a DDR CORP.,

        Defendants.


                                   NOTICE OF REMOVAL


        Defendants DDR MCH West, LLC (“DDR”) and SITE Centers Corp. f/k/a DDR Corp.

(“SITE”) (collectively, “Defendants”), by and through their attorneys, Hall & Evans, L.L.C.,

hereby respectfully submit the following Notice of Removal of the above-captioned action from

El Paso County District Court, Colorado to the United States District Court for the District of

Colorado pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, and Fed. R. Civ. P. 81(c), and state as

follows:

                                     I.    INTRODUCTION

        1.      Plaintiff Carol A. Ross (“Plaintiff”) initiated this lawsuit on February 19, 2019

against Ross Stores, Inc. d/b/a Ross Dress for Less and Michaels Stores, Inc. in the District Court

for El Paso County, captioned Carol A. Ross v. Ross Stores, Inc. d/b/a Dress for Less and Michaels

Stores, Inc., Civil Action No. 2019CV30444 (the “State Action”). See Exhibit A, Plaintiff’s Civil

Complaint and Jury Demand; Exhibit B, Plaintiff’s Civil Cover Sheet.
   Case 1:19-cv-02417 Document 1 Filed 08/26/19 USDC Colorado Page 2 of 9




       2.      On March 25, 2019, Plaintiff filed her First Amended Civil Complaint to add

Chapel Hills West, LLC as a defendant. See Exhibit E, Plaintiff’s First Amended Civil Complaint.

On April 8, 2019, Plaintiff and Michael’s Stores, Inc. filed a Stipulation for Dismissal. See Exhibit

I, Stipulation for Dismissal. The El Paso County District Court approved the Stipulation for

Dismissal on April 9, 2019.

       3.      On July 23, 2019, Plaintiff filed her Unopposed Motion to Dismiss Parties and for

Leave to Amend Complaint, requesting that the El Paso County District Court dismiss the

remaining defendants in Plaintiff’s First Amended Civil Complaint and grant Plaintiff leave to file

the Second Amended Complaint attached to her motion to name DDR and SITE as defendants.

See Exhibit M, Plaintiff’s Unopposed Motion to Dismiss Parties and for Leave to Amend

Complaint; Exhibit N, Plaintiff’s Second Amended Complaint.

       4.      On July 23, 2019, the El Paso Country District Court granted the dismissal of the

remaining defendants listed in Plaintiff’s First Amended Civil Complaint, and allowed Plaintiff

leave to amend “subject to future objections by parties not currently participating in the litigation.”

See Exhibit O, Court’s Order Dismissing Parties and Granting Leave to File Second Amended

Complaint.

       5.      Plaintiff alleges that on September 28, 2017, she was walking across the subject

premises when “she tripped and fell over a metal base/stump of a sign that had been removed from

a handicapped parking space walkway.” See Exhibit N, ¶ 7. Plaintiff’s Second Amended

Complaint alleges claims under the Colorado Premises Liability Act and negligence against

Defendants. Id. at ¶¶ 11-44.




                                                  2
   Case 1:19-cv-02417 Document 1 Filed 08/26/19 USDC Colorado Page 3 of 9




                            II.     COMPLIANCE WITH THE RULES

        6.     All procedural requirements related to the removal of this action have been

satisfied.

        7.     Defendant SITE was served on July 26, 2019. See Exhibit Q, Affidavit of Service

– SITE Centers Corp. Defendant DDR was also served on July 26, 2019. See Exhibit R, Affidavit

of Service, DDR MCH West LLC.

        8.     This Notice of Removal is filed within thirty (30) days of service of the Plaintiff’s

Complaint and Summons on Defendants and is timely pursuant to 28 U.S.C. §§ 1441 and 1446(b).

        9.     A copy of this Notice of Removal will be filed with the State Action and served

upon Plaintiff’s counsel.

        10.    Pursuant to 28 U.S.C. § 1446(a) and D.C.Colo.LCiv.R. 81.1(b), copies of the

following process, pleadings, and orders that were served upon Defendants or filed in the State

Action are attached as follows:

               Exhibit A          Civil Complaint and Jury Demand

               Exhibit B          Civil Case Cover Sheet

               Exhibit C          Defendant Michaels Stores, Inc.’s Unopposed Motion for
                                  Extension of Time to Respond to Plaintiff’s Complaint

               Exhibit D          Court Order Granting Defendant Michaels Stores, Inc.’s
                                  Unopposed Motion for Extension of Time to Respond to Plaintiff’s
                                  Complaint dated March 13, 2019

               Exhibit E          Plaintiff’s First Amended Civil Complaint

               Exhibit F          District Court Civil Summons – Ross Stores, Inc. d/b/a Ross Dress
                                  for Less and Michaels Stores, Inc.

               Exhibit G          Affidavit of Service – Ross Stores, Inc. d/b/a Ross Dress for Less



                                                    3
   Case 1:19-cv-02417 Document 1 Filed 08/26/19 USDC Colorado Page 4 of 9




               Exhibit H       Defendant Ross Dress for Less, Inc.’s Answer to Plaintiff’s First
                               Amended Complaint and Jury Demand

               Exhibit I       Stipulation for Dismissal of Michael’s Stores, Inc.

               Exhibit J       Court Order Granting Stipulation for Dismissal of Michael’s
                               Stores, Inc. dated April 9, 2019

               Exhibit K       Motion to Withdraw

               Exhibit L       Court Order Granting Motion to Withdraw dated June 17, 2019

               Exhibit M       Unopposed Motion to Dismiss Parties and for Leave to Amend
                               Complaint

               Exhibit N       Plaintiff’s Second Amended Complaint

               Exhibit O       Court Order regarding Dismissing Parties and Granting Leave to
                               File Second Amended Complaint dated July 23, 2019

               Exhibit P       Plaintiff’s Entry of Appearance

               Exhibit Q       Affidavit of Service – SITE Centers Corp.

               Exhibit R       Affidavit of Service – DDR MCH West LLC

               Exhibit S       Defendants’ Answer, Affirmative Defenses, and Jury Demand to
                               Plaintiff’s Second Amended Complaint

               Exhibit T       Register of Actions 2019CV30444

       11.     Pursuant to D.C.Colo.LCivR 81.1, Defendants certify that no hearings or motions

are pending, nor has any trial been set in the State Action.

       12.     Defendants have complied with all of the requirements of 28 U.S.C. § 1446 and

D.C.Colo.LCivR. 81.1.

                             III.    DIVERSITY JURISDICTION

       13.     This case is removable pursuant to 28 U.S.C. § 1441 because the United States

District Court for the District Court of Colorado has diversity jurisdiction under 28 U.S.C. §§ 1441,


                                                 4
     Case 1:19-cv-02417 Document 1 Filed 08/26/19 USDC Colorado Page 5 of 9




1446, and 1332. Federal courts have diversity jurisdiction in lawsuits between citizens of different

states where the amount in controversy exceeds $75,000, exclusive of interest and costs. 28 U.S.C.

§ 1332.

A.      THE PARTIES ARE CITIZENS OF DIFFERENT STATES

        14.     Here, there is complete diversity of citizenship between Plaintiff and Defendants.

Plaintiff is a citizen of Colorado. See Exhibit N, ¶ 1; see also Crowley v. Glaze, 710 F.2d 676,

678 (10th Cir. 1983) (finding that “[f]or purposes of diversity jurisdiction, under 28 U.S.C. §

1332(a)(1), state citizenship is the equivalent of domicile.”).

        15.     For purposes of diversity, a corporation is deemed a citizen of both the state where

it is incorporated and the state where it has its principal place of business. 28 U.S.C. § 1332(c)(1);

Oteng v. Golden Star Res., Ltd., 615 F. Supp. 2d 1228, 1233 (D. Colo. 2009). A corporation can

only have one principal place of business, and it is usually the headquarters or “nerve center.”

Hertz Corp. v. Friend, 559 U.S. 77 (2010). Defendant DDR is a limited liability corporation

organized and operating under the laws of the State of Delaware and maintains its principal place

of business in Beachwood, Ohio. See Exhibit N, ¶ 2. Defendant DDR has one member, Defendant

SITE. Defendant SITE is incorporated in the state of Delaware and has its principal place of

business in Beachwood, Ohio. See Exhibit N at ¶ 3. Because Defendants are citizens of both

Delaware and Ohio, and Plaintiff is a citizen and resident of Colorado, the parties are completely

diverse pursuant to 28 U.S.C. § 1332(a)(1).

B.        THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

          16.   While not waiving Defendants’ rights to contest the issue, Plaintiff seeks a

monetary judgment in excess of $75,000, exclusive of interest and costs. “The amount in



                                                  5
     Case 1:19-cv-02417 Document 1 Filed 08/26/19 USDC Colorado Page 6 of 9




controversy is ordinarily determined by the allegations of the complaint, or, where they are not

dispositive, by the allegations in the notice of removal.” Laughlin v. Kmart Corp., 50 F.3d 871,

873 (10th Cir. 1995).

          17.     “If removal of a civil action is sought on the basis of the jurisdiction conferred by

section 1332(a), the sum demanded in good faith in the initial pleading shall be deemed to be the

amount in controversy.” 28 U.S.C. § 1446(c)(2).

          18.    Plaintiff’s Complaint does not state a specific amount of damages but claims she

“sustained significant permanent injuries and disabilities, resulting in past and future physical and

mental pain and suffering, inconvenience, obligations for medical, hospital, surgical, and other

related expenses, lost wages, impairment of earning capacity, loss of enjoyment of life, emotional

distress, inconvenience, and permanent and residual injuries.” See Exhibit N, ¶¶ 20, 27, 37, and

44. 1

          19.    A plaintiff cannot defeat removal by omitting an amount in controversy from the

complaint. Valdez v. Byers, No. 09-CV-00764-CMA-CBS, 2009 U.S. Dist. LEXIS 46086, at *4

(D. Colo. May 20, 2009). In determining the amount in controversy, a court may look to the object

sought to be accomplished by the plaintiff’s complaint. Ronzio v. Denver & R.G.W.R. Co., 116

F.2d 604, 606 (10th Cir. 1940). “[T]he test for determining the amount in controversy is the

pecuniary result to either party which the judgment would directly produce.” Id.; see also McPhail

v. Deere & Company, 529 F.3d 947, 954 (10th Cir. 2008) (finding that the sum for the amount in

controversy can be either the value of what plaintiff seeks of what defendant may lose).




1
    Defendants deny Plaintiff’s allegations regarding her alleged damages and injuries.


                                                   6
   Case 1:19-cv-02417 Document 1 Filed 08/26/19 USDC Colorado Page 7 of 9




       20.       When a defendant seeks federal court adjudication, the defendant’s amount in

controversy allegation should be accepted when not contested by the plaintiff or questioned by the

court. Dart Cherokee Basin Operating Company, LLC v. Owens, 135 S. Ct. 547, 553 (2014). A

defendant’s notice of removal need include only a plausible allegation that the amount in

controversy exceeds the jurisdictional threshold. Id. at 554. A notice of removal “may be filed

within thirty days after receipt by defendant, through service or otherwise, or . . . other paper from

which it may first be ascertained that the case is one which is or has become removable.” 28 U.S.C.

§ 1446(b)(3). Information relating to the amount in controversy in the record of the state

proceedings, or in response to discovery, shall be treated as an “other paper.” 28 U.S.C. §

1446(c)(3)(A).

       21.       Here, Plaintiff admits that the jurisdictional amount in controversy exceeds

$75,000, exclusive of interests and costs, by the filing of her Civil Case Cover Sheet. See Exhibit

B, at p. 2. Plaintiff’s Civil Cover Sheet for the Complaint filed in El Paso County District Court

represents that, “a monetary judgment against another party for more than $100,000, including any

penalties or punitive damages, but excluding attorney fees, interest and costs” and is supported by

a certification of Plaintiff’s counsel in compliance with C.R.C.P. 11. Id.

       22.       The Civil Case Cover Sheet is subject to the requirement of C.R.C.P. 11(a), and the

attorney signature constitutes a certificate that “based upon information reasonably available to

me at this time, I certify that the value of this party’s claims against one of the other parties is

reasonably expected to exceed $100,000.” Id.

       23.       United States Court of Appeals for the Tenth Circuit held that a Colorado State

Court’s Civil Case Cover Sheet is an “other paper” under 28 U.S.C. § 1446(b)(3), and that a Civil



                                                  7
   Case 1:19-cv-02417 Document 1 Filed 08/26/19 USDC Colorado Page 8 of 9




Case Cover Sheet now provides an appropriate basis to support the jurisdictional amount in

controversy for the purposes of removal. Paros Props. LLC v. Colo. Cas. Ins. Co., 835 F.3d 1264,

1272 (10th Cir. 2016). Plaintiff’s Civil Case Cover Sheet is thus sufficient to establish that the

amount in controversy is in excess of the jurisdictional limit of $75,000, and it is therefore

appropriate for this Court to exercise diversity jurisdiction.

       24.       Based on the foregoing, the jurisdictional amount in controversy exceeds $75,000,

exclusive of interests and costs, and therefore, this action may properly be removed to this Court

pursuant to 28 U.S.C. §§ 1441 and 1446.

       25.       Accordingly, this Court has original jurisdiction over this action pursuant to 28

U.S.C. § 1332.

       WHEREFORE, Defendants DDR MCH West, LLC and SITE Centers Corp. f/k/a DDR

Corp. respectfully request that the action now pending in the El Paso County District Court, Case

No. 2019CV30444, be removed therefrom to this Court and that all further proceedings be heard

in this Court.

       Respectfully submitted this 26th day of August, 2019

                                               HALL & EVANS, LLC

                                               s/ Mamie Ling
                                               Lance G. Eberhart
                                               Mamie Ling
                                               1001 17th Street, Suite 300
                                               Denver, CO 80202
                                               Phone: (303) 628-3300
                                               Fax: (303) 628-3368
                                               eberhartl@hallevans.com
                                               lingm@hallevans.com
                                               Attorneys for Defendants




                                                  8
   Case 1:19-cv-02417 Document 1 Filed 08/26/19 USDC Colorado Page 9 of 9




                                CERTIFICATE OF SERVICE

        I hereby certify that on the 26th day of August, 2019 a true and correct copy of the
foregoing NOTICE OF REMOVAL was filed with the Court using the CM/ECF system which
will send notification of such filing to parties and counsel registered through ECF. In addition, I
hereby certify that I have served via U.S. Mail and electronic mail the foregoing document to the
following non-CM/ECF participants:

David J. Webster, #28113
The Webster Law Firm, LLC
985 Pico Point
Colorado Springs, Colorado 80905
david@websterlawfirmll.com
Attorneys for Plaintiff


                                             s/ Renee Godfrey
                                             Renee Godfrey, Legal Assistant to
                                             Lance G. Eberhart
                                             Mamie Ling
                                             1001 17th Street, Suite 300
                                             Denver, CO 80202
                                             Phone: (303) 628-3300
                                             Fax: (303) 628-3368
                                             eberhartl@hallevans.com
                                             lingm@hallevans.com
                                             Attorneys for Defendants




                                                9
